DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 12-20) in the reply filed on 07/06/2021 is acknowledged.  The traversal is on the ground(s) that “the subject matter of Group I and II are sufficient related that it would not be unduly burdensome to search and examiner them together.  Upon further review of claim 11, examiner agrees with applicant’s argument and is hereby withdrawn the Restriction requirement mailed on 05/03/2021.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a unit-dose packaging for a product (i.e. the product comprises less than 50% of water by weight of a total product composition as claimed in claim 2, the product is a fast moving consumer good (FMCG) as claimed in claim 9 and the product is at least one of a personal care, home care, or food product as claimed in claim 10), or whether the claim is drawn to the combination of a package and the product.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (specifically in claims 2, 9-10, 12-13 which specifically claiming the product but not in claim 1, the containing product is only an intended use and not positively claiming the product).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, examiner presumed that claim 1 is not positively claiming the product in combination with the unit-dose packaging in order for the examiner to give the claim its broadest reasonable interpretation.  With regarding to claims 2, 9-10 and 12-13 examiner would provide references to meet applicant’s claimed language.  Accordingly, all references in the claim to the cutting tool and its corresponding features are considered to be merely functional.  On the other hand, clarification of the scope of claims are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 11, 14-16, 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ausnit (4,970,845).
As to claim 1, Ausnit discloses a unit-dose packaging comprising a chain of blister packs (linked trays 2, Figure 2A and 2B), the chain of blister packs (2) being arranged in an alternating manner and having foldable regions (5) between each blister pack in the chain of blister packs (2), characterized in that after use of the product, a chain of emptied blister packs forms a concertina fold, wherein all the blisters are of the same shape in the chain of blister packs such that the repeating units of the chain of blister packs are linked in such a way that their cavities fit into each other when stacking in an alternating way (as shown in Figure 2A and 2B, the chain of blister is being form with alternating cavity while linked, Figure 2B and the their cavities fit into each other when stacking in alternating way, Figure 2A).     
As to claim 5, Ausnit further discloses the foldable region comprise a line of weakness (5, the link 5 is able to be twist and turn and fold which considered as a line of weakness).
As to claim 8, Ausnit further discloses the chain of blister packs is a hanging chain (as according to applicant’s specification, hanging chain is discloses in page 5 and page 10, which simply discloses a single chain of blister and preferably a hanging chain, the structure of Ausnit is also in a single chain which can be considered as a hanging chain).

As to claim 14, Ausnit discloses a package comprising (Figure 2B) a first blister pack having a first shape (Figure 2B with the blister 2 that is next to the first blister from the left);-4- 4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778)a second blister pack having a second shape (Figure 2B with the blister on the left with reference number 2) that is configured to be at least partially received within the first shape, the second blister pack contiguous with the first blister pack; and a third blister pack (third blister is the middle blister with on the same plane with the first blister) having a third shape that is configured to at least partially receive the first shape (Figure 2A), the third blister pack contiguous with the first blister pack and separated from the second blister pack by the first blister pack (as shown in Figure 2B).  
As to claim 15, Ausnit further discloses a first fold line disposed between the first blister pack and the second blister pack and facilitating rotation of the second blister pack relative to the first blister pack; and a second fold line disposed between the first blister pack and the third blister pack and facilitating rotation of the first blister pack relative to the third blister pack (the link 5 is considered as a fold line so each of the blister can be disposed on top each other as shown in Figure 2A).

As to claim 18, Ausnit further discloses the first shape is identical to the second shape; and the first shape is identical to the third shape (Figure 2B).  
As to claim 19, Ausnit further discloses the second blister pack and the third blister pack are configured to be disposed along a first side of a first plane (as shown in Figure 2B, the second blister pack would be the left most blister, third blister is the middle blister as the third from the left blister, second and third blister pack are on the same side of the first plane); and the first blister pack (the blister between the second and third blister pack) is configured to be disposed along a second side of the first plane when the second blister pack and the third blister pack are disposed along the first side, the second side opposite the first side (as shown in Figure 2B).
As to claim 20, Ausnit further discloses
4840-1841-9641Atty. Dkt. No.: J30202USw (190058-0778) the first blister pack comprises a first wall disposed along a second plane, the second plane separated from the first plane by a first angle; the second blister pack comprises a second wall disposed along a third plane, the third plane separated from the first plane by a second angle, the second angle equal to the first angle; and the first wall is disposed in confronting relation with the second wall when the second shape is at least partially received within the first shape (Figure 2B and Figure 2A)
.

    PNG
    media_image1.png
    492
    456
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Pregner et al (2004/0011693).
As to claims 2, 9-10 and 12-13, Ausnit does not specifically disclose the product  comprises less than 50% of water by weight of a total product composition of the product, the product is a fast moving consumer good (FMCG) product, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister of Ausnit housing individual fast moving consumer good as taught by Pregner to provide individual housing for home care item that is individually seal and provide easy access for the user.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845).
As to claims 3-4, Ausnit further discloses that the chain of blister can be folded at the foldable region (links 5), but does not specifically disclose that the chain of blister packs are at an angle of 40o to 180o, inclusive, at the foldable region in the concertina fold before the use of the product and the chain of blister packs are at an angle of 0 o to 25 o. inclusive, at the foldable region in the concertina fold after the use of the product.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister package of Ausnit so chain of blister packs are at an angle of 40o to 180o, inclusive, at the foldable region in the concertina fold before the use of the product and the chain of blister packs are at an angle of 0 o to 25 o. inclusive, at the foldable region in the concertina fold after the use of .  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Haering et al (2013/0161230).
As to claims 6-7, Ausnit does not disclose the chain of blister packs are made of at least one of a biodegradable plastic or a recyclable plastic and wherein the blister pack has a backing are made of at least one of a biodegradable material or a recyclable material.  Nevertheless Haering discloses a plurality of blister packs (Figure 3A and Figure 3B) comprise blister (blister foil10) and backing (closure element 4) both made of biodegradable material ([0018] discloses the blister foil 10 is a plastic film and [0019] discloses the closure element is thin plastic film) and both the foil and film are made of bio-degradable material ([0028] and claim 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chain blister with blister portion and the covering portion of Ausnit with the blister portion and the covering portion made of biodegradable material as taught by Haering to dispense with packaging waste treatment [0028] and the material able to degrade over shorter time and results in less environmental pollution.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (4,970,845) in view of Pawio et al (6,527,138).

Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736